Citation Nr: 0922441	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that decision, the RO denied entitlement to 
service connection for a right ankle disability.  In October 
2007, the RO continued the denial after the Veteran requested 
reconsideration of his claim and submitted additional 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in his August 2005 claim that he had 
been receiving Social Security Administration (SSA) 
disability benefits since December 2004.  The Veteran 
enclosed with his claim a letter from SSA regarding the 
payment of disability benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's 
disability determination and any related medical records have 
not yet been associated with the claims file, a remand is 
necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

        2. If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




